Citation Nr: 1633962	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-02 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from February 1961 to February 1964, and from March 1964 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  



FINDINGS OF FACT

1. The Veteran died on August [redacted], 1993; the immediate cause of death was noted as adenocarcinoma of the pancreas with liver metastases.  
 
2.  At the time of the Veteran's death, service connection was in effect for a low back disability.
 
3.  A service-connected disability did not play a material role in the Veteran's death, render him less able to withstand the effects of his fatal underlying disease, or hasten his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially in causing the Veteran's death and the criteria for service connection for the cause of the Veteran's death has not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 Dependents and Indemnity Compensation (DIC), the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.   

A letter dated in April 2011 discussed the evidence necessary to support the appellant's claim.  It advised the appellant of the allocation of duties between herself and VA regarding the development of a claim for benefits.  It discussed the disabilities for which the Veteran was in receipt of VA benefits.  It also explained the manner in which VA determines effective dates.  Subsequent correspondence provided the appellant with the status of her claims and requested that she submit or identify additional evidence.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  An opinion regarding the cause of the Veteran's death was obtained, and the Board finds that it is adequate for the purpose of deciding this claim in that it was rendered by a physician who reviewed the record and provided a discussion of the medical rationale supportive of his conclusions.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be established for disease initially diagnosed after discharge from service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the record supports the Veteran's service in Vietnam.  

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Ischemic heart disease is included in the diseases listed at 38 C.F.R. § 3.309(e).  

The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492   (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999). 

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2015).

The appellant maintains that a heart condition caused by exposure to herbicides during service contributed to the Veteran's death.  

The Veteran died in August 1993.  The death certificate indicates that the immediate cause of death was adenocarcinoma of the pancreas with liver metastases.  The interval between onset and death was noted to be months.  No other condition was listed as an immediate or underlying cause of death.  

As noted, at the time of the Veteran's death, service connection was in effect for a low back disability.

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's pancreas.  They are also negative for any evidence suggestive of heart disease.  

The terminal records reflect that in 1993, the Veteran developed pancreatic pseodocysts and total gastric outlet obstruction and underwent surgical procedures to bypass the obstruction.  In June 1993, the Veteran was transferred from a non-VA hospital to the Jackson, Mississippi VA Medical Center (VAMC).  Records reflect that he had progressive weight loss, malnutrition, and Gram-negative sepsis.  Significantly impaired hepatic function and thrombocytopenia were noted and treated.  In July 1993, the Veteran's condition worsened, and there was evidence of massive hepatic failure and recurrent sepsis.  On August [redacted], 1993, the Veteran was found unresponsive and pronounced dead.  

In July 2016, a VA physician reviewed the record and noted that key findings related to the Veteran's demise at autopsy and subsequent histopathologic evaluation included a large multinodular pancreatic adenocarcinoma with multiple metastases to the liver, severe acute congestion of the liver with extensive bile stasis related to obstruction by tumor metastases, and pulmonary congestion and edema related to agonal respiratory failure.  He indicated that serial cross-sectioning of the coronary arteries showed limited nonobstsructive atherosclerosis in all three arteries without intraluminal thrombosis.  He noted that there was no evidence of acute or remote myocardial infarction by either gross inspection or histopathologic examination.  He indicated that the aorta showed moderate atherosclerotic plaque formation throughout its course without evidence of large vessel obstruction by thrombosis or aneurysm.  He concluded that the autopsy findings did not confirm a significant contributing role of atherosclerotic coronary heart disease.  He opined that it was less likely than not that atherosclerotic coronary artery disease and atherosclerosis of the aorta identified at autopsy contributed substantially or materially to the Veteran's death.

Upon careful review of the record, the Board has concluded that service connection for the cause of the Veteran's death is not warranted.  As noted, at the time of his death, the Veteran was in receipt of service connection for a low back disability; however, there is no competent evidence that such disability was the immediate or underlying cause of death, or that any such disability was etiologically related to the Veteran's death. 

With respect to the appellant's contention that heart disease contributed to the Veteran's death, the Board observes that the physician who reviewed the record in July 2016 concluded that this was not the case.  

While the Board has considered the appellant's arguments, and notes that she is certainly competent to report symptomatology and when it occurred, it finds that the question of whether the Veteran had ischemic heart disease at the time of death, or whether his demise was related to service, is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, a VA physician has carefully reviewed the record and concluded that the atherosclerotic coronary artery disease and atherosclerosis of the aorta identified at autopsy contributed substantially or materially to the Veteran's death.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history, and the terminal records to include an autopsy report.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the appellant's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In summary, the evidence fails to establish that the Veteran's service-connected disabilities either caused or materially contributed to his death, or that atherosclerotic coronary artery disease or atherosclerosis of the aorta contributed substantially or materially to the Veteran's death.  Accordingly, the claim of entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


